Exhibit 10.1

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of October 12, 2009
(this “Amendment” or this “First Amendment”), to the Existing Credit Agreement
(as defined below) is made by and among TALECRIS BIOTHERAPEUTICS HOLDINGS CORP.,
a Delaware corporation (“Parent”), TALECRIS BIOTHERAPEUTICS, INC., a Delaware
corporation, TALECRIS PLASMA RESOURCES, INC., a Delaware corporation, the
Lenders (as defined in the Existing Credit Agreement, as that term is defined
below) party hereto, WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Issuing Bank and Swingline Lender (each as defined in the Existing Credit
Agreement), and WELLS FARGO FOOTHILL, INC., as Collateral Agent (as defined in
the Existing Credit Agreement).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto are all parties to the Revolving Credit Agreement,
dated as of December 6, 2006 (as amended or otherwise modified prior to the date
hereof, the “Existing Credit Agreement” and, as amended by this Amendment and as
the same may be further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrowers have requested that the Required Lenders amend certain
provisions of the Existing Credit Agreement and the Required Lenders are
willing, on the terms and subject to the conditions hereinafter set forth, to
modify the Existing Credit Agreement as set forth below.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


ARTICLE I




DEFINITIONS


 


SECTION 1.1.                                               CAPITALIZED TERMS
GENERALLY.  CAPITALIZED TERMS USED IN THIS AMENDMENT AND NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS PROVIDED THEREFOR IN THE EXISTING CREDIT
AGREEMENT.


 


SECTION 1.2.                                               CERTAIN DEFINITIONS. 
THE FOLLOWING TERMS WHEN USED IN THIS AMENDMENT SHALL HAVE THE FOLLOWING
MEANINGS (SUCH MEANINGS TO BE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL
FORMS THEREOF):


 

“Amendment” and “First Amendment” are defined in the preamble.

 

“Credit Agreement” is defined in the first recital.

 

“Existing Credit Agreement” is defined in the first recital.

 

--------------------------------------------------------------------------------


 

“First Amendment Effective Date” is defined in Article III.

 


ARTICLE II


 


AMENDMENTS TO EXISTING CREDIT AGREEMENT


 

Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the provisions of the Existing Credit Agreement referred to below are
hereby amended in accordance with this Article II. Except as expressly so
amended, the Existing Credit Agreement shall continue in full force and effect
in accordance with its terms.

 


SECTION 2.1.                                               AMENDMENTS TO THE
COVER PAGE OF THE EXISTING CREDIT FACILITY.  THE COVER PAGE OF THE EXISTING
CREDIT FACILITY IS HEREBY AMENDED BY (A) DELETING THE REFERENCE TO “AS JOINT
LEAD ARRANGERS AND JOINT BOOKRUNNERS” FOLLOWING “MORGAN STANLEY SENIOR
FUNDING, INC. AND GOLDMAN SACHS CREDIT PARTNERS L.P.” AND (B) DELETING THE
REFERENCE TO “AS COLLATERAL AGENT AND CO-DOCUMENTATION AGENT” FOLLOWING “WELLS
FARGO FOOTHILL, INC.” AND REPLACING WITH “AS COLLATERAL AGENT, CO-DOCUMENTATION
AGENT, SOLE LEAD ARRANGER AND SOLE BOOKRUNNER”.


 


SECTION 2.2.                                               AMENDMENTS TO
SECTION 1.01.


 

(A)                                  SECTION 1.01 OF THE EXISTING CREDIT
AGREEMENT IS HEREBY AMENDED TO INSERT THE FOLLOWING DEFINITIONS IN THE
APPROPRIATE ALPHABETICAL ORDER:

 

““Eligible Purchase” means an Investment consisting of (i) any purchase or
acquisition by the Borrowers or any of their subsidiaries of any in-licensing
businesses or (ii) any up-front payment made by the Borrowers or any of their
subsidiaries for the purchase of new products, but only to the extent such
purchase, acquisition or payment would not cause the Borrowers to be in
violation of Section 6.03(b).”

 

““Leverage Ratio” means, with respect to any Person for any period, the ratio of
(i) Total Debt of such Person as of the last day of such Period to (ii) Adjusted
EBITDA of such Person for such period.”

 

““Notes Offering” means an offering of notes pursuant to Section 6.01(u).”

 

““Previous Arrangers” means Morgan Stanley and GSCP.”

 

““Sole Lead Arranger”  means Wells Fargo.”

 

(B)                                 SECTION 1.01 OF THE EXISTING CREDIT
AGREEMENT IS HEREBY FURTHER AMENDED BY AMENDING AND RESTATING THE DEFINITION OF
“PERMITTED ACQUISITION” IN ITS ENTIRETY TO READ AS FOLLOWS:

 

““Permitted Acquisition” has the meaning set forth in Section 1.04(b), and shall
include Eligible Purchases.”

 

(C)                                  SECTION 1.01 OF THE EXISTING CREDIT
AGREEMENT IS HEREBY FURTHER AMENDED BY DELETING THE DEFINITION OF “JOINT LEAD
ARRANGERS”. ALL OTHER REFERENCES TO “JOINT LEAD ARRANGERS”

 

--------------------------------------------------------------------------------


 

IN THE EXISTING CREDIT FACILITY ARE HEREBY DELETED AND REPLACED WITH REFERENCES
TO “PREVIOUS ARRANGERS”.

 


SECTION 2.3.                                               AMENDMENT TO
SECTION 1.04.  SECTION 1.04(B) OF THE EXISTING CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(b)  As of any date of determination, for purposes of determining the Fixed
Charge Coverage Ratio and the Leverage Ratio (and any financial calculations
required to be made or included within such ratios (including Net Income and
Adjusted EBITDA), or required for purposes of preparing any Compliance
Certificate to be delivered at any time or doing any calculations on a pro forma
basis), the calculation of such ratios and other financial calculations shall
include or exclude, as the case may be, the effect of any assets or businesses
that have been acquired pursuant to an Acquisition permitted hereunder (a
“Permitted Acquisition”) or Disposed of by the Parent or any of its Subsidiaries
pursuant to the terms hereof (including through mergers or consolidations) as of
such date of determination, as determined by the Parent on a pro forma basis in
accordance with GAAP, which determination may include one-time adjustments or
reductions in costs, if any, directly attributable to any such permitted
Disposition or Permitted Acquisition, as the case may be, in each case
(i) calculated in accordance with Article 11 of Regulation S-X of the Securities
Act of 1933, as amended, for the period of four Fiscal Quarters ended on or
immediately prior to the date of determination of any such ratios and
(ii) giving effect to any such Permitted Acquisition or permitted Disposition as
if it had occurred on the first day of such four Fiscal Quarter period.”

 


SECTION 2.4.                                               AMENDMENT TO
SECTION 5.01.


 

(A)                                  SECTION 5.01(C) OF THE EXISTING CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

“(c)  within 30 days after the end of each fiscal month of the Loan Parties
(commencing with the fiscal month ended December 31, 2006), their consolidated
and consolidating balance sheet and related statements of operations, and
consolidated cash flows, in each case as of the end of and for such fiscal month
and the then elapsed portion of the fiscal year, setting forth in each case
(commencing with the fiscal month ended December 31, 2007), in comparative form
the figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified in a
certificate of the Administrative Borrower executed by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Loan Parties and their consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that the obligations set forth in this clause (c) shall not
apply to the extent that the Borrowers’ minimum Availability from the
commencement of the month to which the required financial statements relate to
the date by which such financial statements are due (after giving effect to the
funding of all Revolving Loans and the issuance of all Letters of Credit to be
funded or issued during such period) is equal to at least $48,750,000;

 

(B)                                 SECTION 5.01(L) OF THE EXISTING CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

“(l) within 30 days after the end of each May and November, an updated customer
list for the Borrowers, which list shall state the customer’s name, mailing
address and phone number and shall be certified as true and correct by an
Authorized Officer of the Administrative Borrower;”

 


SECTION 2.5.                                               AMENDMENT TO
SECTION 5.08.  SECTION 5.08 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED
SO THAT THE REVISED SECTION 5.08 SHALL READ AS FOLLOWS:


 

“SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used (i) to consummate a portion of the Transaction in an amount not to
exceed $71,800,000 (of which $1,800,000 will be used to cash collateralize
letters of credit which shall be replaced with Letters of Credit within 10
Business Days of the Effective Date) and (ii) for working capital needs and
general corporate purposes of the Borrowers (including Permitted Acquisitions,
Investments and loans permitted under Section 6.04, and to repay in whole or in
part the First Lien Term Loan Credit Agreement and the Second Lien Term Loan
Credit Agreement and to extinguish in whole or in part hedging obligations in
respect thereof in connection with the Notes Offering). No part of the proceeds
of any Loan will be used, whether directly or indirectly, (i) for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X or (ii) to make any Acquisition other than a Permitted
Acquisition. Letters of Credit will be issued only to support the working
capital needs and other general corporate purposes of the Borrowers.”

 


SECTION 2.6.                                               AMENDMENT TO
SECTION 6.01.  SECTION 6.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED
BY REPLACING THE PERIOD (“.”) AT THE END OF THE PARAGRAPH (T) THEREOF WITH A
SEMI-COLON (“; AND”) AND ADDING A PARAGRAPH (U) AS FOLLOWS:


 

“(u) Indebtedness consisting of (i) a one-time offering of senior unsecured
notes or senior subordinated notes (and guarantees thereof), the net proceeds of
which are applied (A) to prepay in whole or in part the First Lien Term Loan
Credit Agreement and the Second Lien Term Loan Credit Agreement, (B)  to
extinguish in whole or in part hedging obligations in respect of the First Lien
Term Loan Credit Agreement and the Second Lien Term Loan Credit Agreement and
(C) for any other purpose not prohibited by this Agreement, in each case, as
part of a refinancing transaction in which all amounts outstanding under the
First Lien Term Loan Credit Agreement and the Second Lien Term Loan Credit
Agreement are paid in full and the facilities are terminated or (ii) notes in
the same principal amount issued in exchange for such notes in a transaction
registered under the U.S. Securities Act of 1933, as amended.”

 


SECTION 2.7.                                               AMENDMENT TO
SECTION 6.04.

 

(A)                                  SECTION 6.04(I) OF THE EXISTING CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

“(I)  INVESTMENTS INCURRED IN ORDER TO CONSUMMATE PERMITTED ACQUISITIONS,
PROVIDED THAT (I) THE CONSIDERATION FOR (X) ALL SUCH PERMITTED ACQUISITIONS, IN
THE AGGREGATE, DOES NOT EXCEED $250,000,000 AND (Y) ALL SUCH PERMITTED
ACQUISITIONS WHICH ARE ELIGIBLE PURCHASES, IN THE AGGREGATE, DOES NOT EXCEED
$150,000,000, IN EACH CASE

 

--------------------------------------------------------------------------------


 

SINCE THE EFFECTIVE DATE, PROVIDED FURTHER THAT SUCH $250,000,000 AND
$150,000,000 LIMITS SHALL BE INCREASED ON A DOLLAR FOR DOLLAR BASIS BY THE CASH
PROCEEDS OF ANY ISSUANCE OF SPONSOR SUBORDINATED DEBT OR EQUITY CONTRIBUTION
(OTHER THAN EQUITY CONTRIBUTIONS MADE FOR PURPOSES OF ALLOWING ADDITIONAL
INVESTMENTS PURSUANT TO SECTIONS 6.04(M) AND (Q), TO FUND REPURCHASES OR
REDEMPTIONS PERMITTED BY SECTION 6.06, OR FOR PURPOSES OF SATISFYING THE
COVENANTS CONTAINED IN SECTION 6.11), (II) AT THE TIME THEREOF AND IMMEDIATELY
AFTER GIVING EFFECT THERETO NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, (III) AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION, THE
BORROWERS SHALL HAVE A MINIMUM PRO FORMA AVAILABILITY AS OF THE DATE OF
CONSUMMATION OF SUCH PERMITTED ACQUISITION (AFTER GIVING EFFECT TO THE FUNDING
OF ALL REVOLVING LOANS AND THE ISSUANCE OF ALL LETTERS OF CREDIT TO BE FUNDED OR
ISSUED AS OF SUCH DATE AND THE INCLUSION IN THE BORROWING BASE OF ACQUIRED
ACCOUNTS AND INVENTORY FOR WHICH FIELD EXAMINATIONS AND APPRAISALS HAVE BEEN
COMPLETED AND THAT WOULD BE ELIGIBLE ACCOUNTS AND ELIGIBLE INVENTORY UPON
ACQUISITION THEREOF BY THE APPLICABLE BORROWERS) OF NOT LESS THAN $48,750,000,
(IV) THE LOAN PARTIES SHALL HAVE OBTAINED THE PRIOR, EFFECTIVE WRITTEN CONSENT
OR APPROVAL TO SUCH PERMITTED ACQUISITION OF THE BOARD OF DIRECTORS OR
EQUIVALENT GOVERNING BODY OF THE PERSON BEING ACQUIRED OR WHOSE ASSETS ARE BEING
ACQUIRED, (V) SUCH PERMITTED ACQUISITION CONSISTS EXCLUSIVELY OF (A) ASSETS OR
BUSINESSES LOCATED ONLY IN THE UNITED STATES OR CANADA, (B) A PERSON ORGANIZED
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF OR CANADA OR ANY
PROVINCE THEREOF, SO LONG AS SUCH PERSON BECOMES A LOAN PARTY, OR (C) ASSETS OR
BUSINESSES LOCATED IN, OR PERSONS ORGANIZED UNDER THE LAWS OF, OTHER
JURISDICTIONS, IN AN AGGREGATE AMOUNT, WHEN AGGREGATED WITH INVESTMENTS MADE
PURSUANT TO SECTION 6.04(M), DO NOT EXCEED $150,000,000 AT ANY TIME OUTSTANDING,
WHICH FOREIGN INVESTMENTS SHALL BE CONTROLLED AT ALL TIMES BY THE BORROWERS
UNLESS THE PERSON HOLDING SUCH ACQUIRED ASSETS, OR THE ACQUIRED PERSON, IS AN
EXCLUDED JOINT VENTURE, PROVIDED FURTHER THAT SUCH $150,000,000 LIMIT SHALL BE
INCREASED ON A DOLLAR FOR DOLLAR BASIS BY THE CASH PROCEEDS OF ANY EQUITY
CONTRIBUTION OR PROCEEDS FROM THE ISSUANCE OF SPONSOR SUBORDINATED DEBT, OTHER
THAN EQUITY CONTRIBUTIONS OR ISSUANCES OF INDEBTEDNESS MADE FOR PURPOSES OF
ALLOWING ADDITIONAL INVESTMENTS OR ACQUISITIONS PURSUANT TO SECTION 6.04(I) OR
6.04(M), TO FUND REPURCHASES OR REDEMPTIONS PERMITTED BY SECTION 6.06, OR FOR
PURPOSES OF SATISFYING THE COVENANTS CONTAINED IN SECTION 6.11(A) OR (C),
(VI) ALL MATERIAL GOVERNMENTAL AND MATERIAL THIRD-PARTY APPROVALS NECESSARY IN
CONNECTION WITH SUCH PERMITTED ACQUISITION SHALL HAVE BEEN OBTAINED AND BE IN
FULL FORCE AND EFFECT, (VII) IF ACQUIRING A PERSON, SUCH PERSON BECOMES (A) A
WHOLLY-OWNED SUBSIDIARY OF A BORROWER OR (B) AN EXCLUDED JOINT VENTURE, AND
(VIII) ON OR BEFORE THE DATE OF CONSUMMATION OF SUCH PERMITTED ACQUISITION, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (A) ALL DOCUMENTS REQUIRED BY THE
PROVISIONS OF SECTION 5.11 WITH RESPECT TO ANY PERSON PURCHASED OR FORMED IN
SUCH PERMITTED ACQUISITION AND (B) IF THE AMOUNT OF SUCH PERMITTED ACQUISITION
EXCEEDS $10,000,000, A CERTIFICATE OF THE ADMINISTRATIVE BORROWER EXECUTED BY
ITS CHIEF FINANCIAL OFFICER OR CHIEF EXECUTIVE OFFICER CERTIFYING TO THE
ADMINISTRATIVE AGENT AND THE LENDERS AS TO THE MATTERS SET FORTH IN THE
FOREGOING CLAUSES (I) THROUGH (VIII);”

 

(B)                                 SECTION 6.04(R) OF THE EXISTING CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

“(r)                              [INTENTIONALLY OMITTED]”

 

--------------------------------------------------------------------------------


 


SECTION 2.8.                                               AMENDMENT TO
SECTION 6.06.  SECTION 6.06 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“SECTION 6.06.  Restricted Payments.  The Borrowers will not, and will not
permit any of their respective subsidiaries to, declare or make, directly or
indirectly, any Restricted Payment, except:

 

(a) the Borrowers may make Restricted Payments with respect to its Equity
Interests payable solely in additional shares of its common stock;

 

(b) any subsidiary of Parent may declare and pay dividends ratably with respect
to their Equity Interests;

 

(c) after an Initial Public Offering (including an offering that would be an
Initial Public Offering except that the amount of proceeds received with respect
thereto is less than $50,000,000) of a Borrower, such Borrower may declare and
pay dividends for the purchase of fractional shares arising out of stock
dividends, splits or combinations;

 

(d) commencing with the Fiscal Quarter ending March 31, 2010, Parent may declare
and pay cash dividends to holders of its common stock, so long as (i) the
Leverage Ratio of the Borrowers and their subsidiaries, determined as of the end
of the immediately preceding Fiscal Quarter for the then most-recently ended
four Fiscal Quarters, is equal to or less than 2.00 to 1.00 and (ii) the
Borrowers shall have a minimum pro forma Availability as of the date of such
dividend (after giving effect to such cash dividend payment, the funding of all
Revolving Loans and the issuance of all Letters of Credit to be funded or issued
as of such date) of not less than $48,750,000; provided that, the aggregate
amount of Restricted Payments under this clause (d) shall not exceed 50% of Net
Income of Parent and its subsidiaries during the period (taken as one accounting
period) from October 1, 2009 to the end of Parent’s most recently ended Fiscal
Quarter as of the date of such Restricted Payment;

 

(e) the Loan Parties may make Restricted Payments for the payment of general and
administrative costs and expenses in an amount not to exceed $500,000 in any
fiscal year and taxes of Parent;

 

(f) so long as (1) no Event of Default has occurred and is continuing and
(2) after giving effect to such Restricted Payment, the Borrowers shall have a
minimum pro forma Availability as of the date of such Restricted Payment (after
giving effect to the funding of all Revolving Loans and the issuance of all
Letters of Credit to be funded or issued as of such date) of not less than
$48,750,000, the Loan Parties may make Restricted Payments for the purchase of
common stock or common stock options from present or former officers or
employees upon the death, disability or termination of employment of such
officer or employee, provided that, the aggregate amount of Restricted Payments
under this clause (f) in any fiscal year shall not exceed $5,000,000;

 

(g) [INTENTIONALLY OMITTED];

 

(h) [INTENTIONALLY OMITTED];

 

--------------------------------------------------------------------------------


 

(i) the Loan Parties may make Restricted Payments to repurchase or redeem equity
owned by IBR pursuant to the IBR Plasma Asset Purchase;

 

(j) the Loan Parties may make Restricted Payments for payment of Special
Recognition Bonus 1 and Special Recognition Bonus 2A;

 

(k) the Loan Parties may make Restricted Payments for payment of Special
Recognition Bonus 2B;

 

(l) in connection with the Dividend, the Loan Parties may make Restricted
Payments in an amount not to exceed the amount of the respective Dividend; and

 

(m) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Loan Parties may make Restricted Payments to repurchase
Equity Interests issued in connection with the Bonus Plan to the extent
necessary to pay the minimum withholding tax required to be paid in connection
with the vesting of restricted Equity Interests and options thereon.

 

For the avoidance of doubt, the Borrowers shall not be restricted pursuant to
this Section 6.06 or otherwise from issuing options pursuant to a stock option
plan or from the issuance of Equity Interest upon the exercise of any such
options.”

 


SECTION 2.9.                                               AMENDMENT TO
SECTION 6.08.  SECTION 6.08 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED
TO ADD A NEW CLAUSE (VII), SO THAT THE REVISED SECTION 6.08 SHALL READ AS
FOLLOWS:


 

“SECTION 6.08 Restrictive Agreements. The Borrowers will not, and will not
permit any other Borrower or any subsidiary of any Borrower to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Loan Party to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any subsidiary of a Loan Party
to pay dividends or other distributions with respect to any shares of its
capital stock or to make or repay loans or advances to any Borrower or any other
subsidiary of a Borrower or to Guarantee Indebtedness of a Borrower or any other
subsidiary of a Borrower; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, by the Loan Documents, the First
Lien Term Loan Documents or by the Second Lien Term Loan Documents, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of an
entity or asset pending such sale, provided such restrictions and conditions
apply only to the entity or asset that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness (including
Capital Lease Obligations) permitted by this Agreement if such restrictions or
conditions apply only to the property or assets (or the proceeds thereof)
securing such Indebtedness, (v) clause (a) of the

 

--------------------------------------------------------------------------------


 

foregoing shall not apply to customary provisions in leases restricting the
assignment thereof, (vi) customary provisions in joint venture agreements and
similar agreements that restrict the transfer or pledge of Equity Interests in,
or the creation of Liens on assets of, joint ventures constituting Excluded
Joint Ventures or which are not Subsidiaries, which restrictions relate only to
the assets of, or Equity Interests in, such joint venture, so long as such
Equity Interests are not pledged to any other Person and (vii) the foregoing
shall not apply to customary covenants limiting liens and restricted payments
under the terms of notes issued in the Notes Offering.”

 


SECTION 2.10.                                         AMENDMENT TO
SECTION 6.09.  SECTION 6.09 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED
BY AMENDING AND RESTATING CLAUSE (II) OF THE FIRST PARAGRAPH THEREOF IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

“(ii) with respect to the Second Lien Term Loans, with the proceeds of (x) the
issuance of Equity Interests of the Parent, (y) the Notes Offering or
(z) drawings under this Agreement or the application of cash on hand in
connection with a refinancing and termination of the Second Lien Term Loan
Credit Agreement as part of the Notes Offering, and, notwithstanding the
paragraph below, the Second Lien Term Loan Indebtedness Documents may be
terminated in connection with the Notes Offering.”

 


SECTION 2.11.                                         AMENDMENT TO
SECTION 6.10.  SECTION 6.10 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(A)  THE BORROWERS AND THEIR SUBSIDIARIES WILL NOT EXPEND CASH FOR CAPITAL
EXPENDITURES DURING ANY FISCAL YEAR LISTED BELOW IN EXCESS OF THE FOLLOWING:

 

Period

 

Annual Permitted
Amount

 

Fiscal year ending December 31, 2009

 

$

106,000,000

 

Fiscal year ending December 31, 2010

 

$

225,000,000

 

Fiscal year ending December 31, 2011 and each fiscal year ending thereafter

 

$

225,000,000

 

 

To the extent that actual Capital Expenditures for any fiscal year listed above
are less than the maximum amount allowed hereunder for such fiscal year, such
unused amount may be carried forward and used only in the next fiscal year.

 

(b)  Notwithstanding clause (a) above, to the extent the Borrowers and their
subsidiaries are required to make any Regulatory Cap Ex, the Borrowers and their
subsidiaries are permitted to make such Regulatory Cap Ex in an amount not to
exceed $10,000,000 in any fiscal year.

 

(c)  Any term or provision of this Section 6.10 to the contrary notwithstanding,
the Capital Expenditures limitations set forth in clause (a) above shall not
apply in any fiscal year set forth above in such clause (a) if the Leverage
Ratio of the Borrowers and their subsidiaries for the fiscal year most recently
ended, was less than or equal to 2.00 to 1.00.

 

--------------------------------------------------------------------------------


 


SECTION 2.12.                                         AMENDMENT TO
SECTION 6.11.                   SECTION 6.11(A) OF THE EXISTING CREDIT AGREEMENT
IS HEREBY AMENDED BY REPLACING THE REFERENCE TO “$32,500,000” WITH
“$48,750,000”.


 


SECTION 2.13.                                         AMENDMENT TO
SECTION 6.12.  SECTION 6.12 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED
BY REPLACING THE PERIOD (“.”) AT THE END OF THE FIRST PARAGRAPH THEREOF WITH A
SEMI-COLON (“;”) AND ADDING THE FOLLOWING PROVISO:


 

“provided that, the Borrowers may terminate the First Lien Term Loan Credit
Agreement and the Second Lien Term Loan Credit Agreement, in each case, in
connection with the Notes Offering.”

 


SECTION 2.14.                                         AMENDMENT TO
SECTION 6.15.                   SECTION 6.15(B) OF THE EXISTING CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(b)                           Notwithstanding any provision of any Loan
Document, if for any consecutive five Business Day period the Borrowers’
Availability is less than $48,750,000, the Administrative Agent shall, on behalf
of the Lenders, have full and exclusive dominion and control over the Borrowers’
Deposit Accounts and Securities Accounts and the Borrowers will not be permitted
to withdraw funds from the Deposit Account or the Securities Account without the
consent of the Administrative Agent; provided that if for a consecutive period
of 30 Business Days the Borrowers’ Availability is in excess of $48,750,000,
dominion and control over the Deposit Accounts and the Securities Accounts shall
revert to the Borrowers.

 


SECTION 2.15.                                         AMENDMENT TO
SECTION 9.01.                   SECTION 9.01 OF THE EXISTING CREDIT AGREEMENT IS
HEREBY AMENDED BY ADDING A NEW PARAGRAPH (D) TO THE END THEREOF AS FOLLOWS:


 


“(D)                           NOTWITHSTANDING THE FOREGOING, DOCUMENTS REQUIRED
TO BE DELIVERED PURSUANT TO SECTIONS 5.01(A), (B), (C) AND (M) HEREOF MAY BE
DELIVERED ELECTRONICALLY VIA POSTING ON THE INTERNET AND IF SO DELIVERED SHALL
BE DEEMED TO HAVE BEEN DELIVERED ON THE EARLIER OF (I) THE DATE ON WHICH SUCH
DOCUMENTS ARE POSTED ON THE SECURITIES AND EXCHANGE COMMISSION’S WEBSITE,
(II) THE DATE ON WHICH A LINK THERETO IS PROVIDED ON THE PARENT’S WEBSITE AND
(III) THE DATE ON WHICH SUCH DOCUMENTS ARE POSTED ON THE BORROWERS’ BEHALF ON
INTRALINKS OR ANOTHER RELEVANT WEBSITE, IF ANY, (WHETHER A COMMERCIAL, THIRD
PARTY WEBSITE OR WHETHER SPONSORED BY THE ADMINISTRATIVE AGENT) ESTABLISHED IN
CONNECTION WITH THE LOANS AND TO WHICH EACH LENDER AND THE ADMINISTRATIVE AGENT
HAVE ACCESS.”


 


SECTION 2.16.                                         AMENDMENT TO
SECTION 9.03.                   SECTION 9.03(B) OF THE EXISTING CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(B)                           EACH BORROWER HEREBY JOINTLY AND SEVERALLY AGREES
TO INDEMNIFY THE ADMINISTRATIVE AGENT, COLLATERAL AGENT, SYNDICATION AGENT,
DOCUMENTATION AGENT, PREVIOUS ARRANGERS, SOLE LEAD ARRANGER, THE ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES,
OBLIGATIONS, AND REASONABLE, DOCUMENTED COSTS,

 

--------------------------------------------------------------------------------


 


DISBURSEMENTS AND EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF ANY ACTUAL OR THREATENED
CLAIM, ACTION, INVESTIGATION OR PROCEEDING (REGARDLESS OF WHETHER THE INDEMNITEE
IS A PARTY THERETO) RELATING TO OR OTHERWISE WITH RESPECT TO (I) THE EXECUTION
OR DELIVERY OF THE LOAN DOCUMENTS OR ANY CERTIFICATE, AGREEMENT OR INSTRUMENT
CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT) OR (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY
BORROWER OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS
TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR ANY OF SUCH
INDEMNITEE’S RELATED PARTIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO LOAN
PARTY SHALL ASSERT, AND EACH LOAN PARTY HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) (WHETHER OR NOT THE
CLAIM THEREFOR IS BASED ON CONTRACT, TORT OR DUTY IMPOSED BY ANY APPLICABLE
LEGAL REQUIREMENT) ARISING OUT OF, IN CONNECTION WITH, ARISING OUT OF, AS A
RESULT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR ANY LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY OR REFERRED TO HEREIN OR
THEREIN, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF
THE PROCEEDS THEREOF OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND THE LOAN PARTIES HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON
ANY SUCH CLAIM OR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.


 


ARTICLE III

CONDITIONS TO EFFECTIVENESS


 


SECTION 3.1.                                               CONDITIONS TO
EFFECTIVENESS.  THIS AMENDMENT AND THE AMENDMENTS AND MODIFICATIONS TO THE
EXISTING CREDIT AGREEMENT SET FORTH HEREIN OR CONTEMPLATED HEREBY SHALL BECOME
EFFECTIVE UPON THE PRIOR OR SIMULTANEOUS SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS IN A MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT. THE
DATE ON WHICH ALL SUCH CONDITIONS ARE SO SATISFIED IS HEREIN REFERRED TO AS THE
“FIRST AMENDMENT EFFECTIVE DATE”.


 


SECTION 3.1.1.                                                        
COUNTERPARTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS
AMENDMENT EXECUTED ON BEHALF OF EACH BORROWER AND THE LENDERS WHICH, IN THE
REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT, CONSTITUTE REQUIRED LENDERS.


 

--------------------------------------------------------------------------------


 


SECTION 3.1.2.                                                             
SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND CONSENT.  EACH SUBSIDIARY GUARANTOR
SHALL EXECUTE AND DELIVER AN ACKNOWLEDGMENT AND CONSENT IN SUBSTANTIALLY THE
FORM ANNEXED HERETO AS EXHIBIT A.


 


SECTION 3.1.3.                                                             
AMENDMENT FEE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FOR THE PRO RATA
ACCOUNT OF EACH LENDER (THAT HAS DELIVERED ITS SIGNATURE PAGE IN A MANNER AND
BEFORE THE TIME SET FORTH BELOW), BASED UPON SUCH LENDER’S APPLICABLE
PERCENTAGES, AN AMENDMENT FEE IN AN AMOUNT EQUAL TO 0.50% OF THE REVOLVING
COMMITMENT, BUT PAYABLE ONLY (I) UPON THE EFFECTIVENESS OF THE FIRST AMENDMENT
AND (II) TO EACH LENDER THAT HAS DELIVERED (INCLUDING BY WAY OF FACSIMILE OR
OTHER ELECTRONIC TRANSMISSION) ITS EXECUTED SIGNATURE PAGE TO THIS AMENDMENT TO
THE ATTENTION OF JAIME E. RAMIREZ AT SULLIVAN & CROMWELL LLP, 125 BROAD STREET,
NEW YORK, NEW YORK 10004, FACSIMILE NUMBER: (212) 291-9458, E-MAIL ADDRESS:
RAMIREZJ@SULLCROM.COM, AT OR PRIOR TO 5:00 P.M. (NEW YORK CITY TIME) ON
OCTOBER 14, 2009.


 


SECTION 3.1.4.                                                             
COSTS AND EXPENSES, ETC.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FOR THE
ACCOUNT OF ITSELF AND EACH LENDER, ALL REASONABLE FEES, COSTS AND EXPENSES DUE
AND PAYABLE PURSUANT TO THE EXISTING CREDIT AGREEMENT, INCLUDING SECTION 9.03
THEREOF, AND THIS AMENDMENT (INCLUDING WITHOUT LIMITATION THE REASONABLE FEES
AND EXPENSES OF SULLIVAN & CROMWELL LLP, SPECIAL NEW YORK COUNSEL TO THE
ADMINISTRATIVE AGENT), IF THEN INVOICED, TOGETHER WITH ALL OTHER FEES SEPARATELY
AGREED TO BY THE BORROWERS AND THE ADMINISTRATIVE AGENT (OR ANY OF ITS
AFFILIATES).


 


SECTION 3.1.5.                                                             
CERTIFICATE OF AUTHORIZED OFFICER.  BY ITS EXECUTION OF THIS AMENDMENT, EACH
BORROWER SHALL BE DEEMED TO HAVE CERTIFIED THAT, BOTH IMMEDIATELY BEFORE AND
AFTER GIVING EFFECT TO THIS AMENDMENT ON THE FIRST AMENDMENT EFFECTIVE DATE, THE
STATEMENTS SET FORTH IN SECTIONS 4.1 AND 4.2 HEREOF ARE TRUE AND CORRECT.


 


SECTION 3.1.6.                                                             
SATISFACTORY LEGAL FORM.  IN CONNECTION WITH THE MATTERS CONTEMPLATED HEREBY,
THE ADMINISTRATIVE AGENT AND ITS COUNSEL SHALL HAVE RECEIVED ALL DOCUMENTS AND
INFORMATION, AND SUCH COUNTERPART ORIGINALS OR SUCH CERTIFIED OR OTHER COPIES OF
SUCH MATERIALS, AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY
REQUEST, AND ALL LEGAL MATTERS INCIDENT TO THE EFFECTIVENESS OF THIS AMENDMENT
SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.  ALL
DOCUMENTS EXECUTED OR SUBMITTED PURSUANT HERETO OR IN CONNECTION HEREWITH SHALL
BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT AND
ITS COUNSEL.


 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


 

To induce the Required Lenders to enter into this Amendment, each of the
Borrowers, jointly and severally, represents and warrants to the Lenders as set
forth below.

 


SECTION 4.1.                                               VALIDITY, ETC.  THIS
AMENDMENT AND THE CREDIT AGREEMENT (AFTER GIVING EFFECT TO THIS AMENDMENT) EACH
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWERS ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY,
FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS
RELATING TO

 

--------------------------------------------------------------------------------


 


OR AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD
FAITH AND FAIR DEALING.


 


SECTION 4.2.                                               REPRESENTATIONS AND
WARRANTIES, ETC. AS OF THE FIRST AMENDMENT EFFECTIVE DATE, BOTH BEFORE AND AFTER
GIVING EFFECT TO THIS AMENDMENT, THE FOLLOWING STATEMENTS SHALL BE TRUE AND
CORRECT:


 

(a) the representations and warranties set forth in each Loan Document are, in
each case, true and correct (i) in the case of representations and warranties
not qualified by references to “materiality” or a Material Adverse Effect, in
all material respects, and (ii) otherwise, in all respects, in each case with
the same effect as if then made (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); and

 

(b) no Default has occurred and is continuing.

 


ARTICLE V


 


MISCELLANEOUS


 


SECTION 5.1.                                               CROSS-REFERENCES. 
REFERENCES IN THIS AMENDMENT TO ANY ARTICLE OR SECTION ARE, UNLESS OTHERWISE
SPECIFIED, TO SUCH ARTICLE OR SECTION OF THIS AMENDMENT.


 


SECTION 5.2.                                               LOAN DOCUMENT
PURSUANT TO EXISTING CREDIT AGREEMENT.  THIS AMENDMENT IS A LOAN DOCUMENT
EXECUTED PURSUANT TO THE EXISTING CREDIT AGREEMENT OR, AFTER THE FIRST AMENDMENT
EFFECTIVE DATE, THE CREDIT AGREEMENT, AND SHALL (UNLESS OTHERWISE EXPRESSLY
INDICATED THEREIN) BE CONSTRUED, ADMINISTERED AND APPLIED IN ACCORDANCE WITH ALL
OF THE TERMS AND PROVISIONS OF THE EXISTING CREDIT AGREEMENT OR THE CREDIT
AGREEMENT, AS THE CASE MAY BE, INCLUDING ARTICLE IX THEREOF.


 


SECTION 5.3.                                               SUCCESSORS AND
ASSIGNS. THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 5.4.                                               COUNTERPARTS. THIS
AMENDMENT MAY BE EXECUTED BY THE PARTIES HERETO IN SEVERAL COUNTERPARTS, EACH OF
WHICH WHEN EXECUTED AND DELIVERED SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL
CONSTITUTE TOGETHER BUT ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE TO THIS AMENDMENT BY FACSIMILE (OR OTHER
ELECTRONIC TRANSMISSION) SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AMENDMENT.


 


SECTION 5.5.                                               GOVERNING LAW.  THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK.


 


SECTION 5.6.                                               FULL FORCE AND
EFFECT; LIMITED AMENDMENT.  EXCEPT AS EXPRESSLY AMENDED HEREBY, ALL OF THE
REPRESENTATIONS, WARRANTIES, TERMS, COVENANTS, CONDITIONS AND OTHER PROVISIONS
OF THE EXISTING CREDIT AGREEMENT SHALL REMAIN UNCHANGED AND SHALL CONTINUE TO
BE,

 

--------------------------------------------------------------------------------



 


AND SHALL REMAIN, IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS. THE AMENDMENTS SET FORTH HEREIN SHALL BE LIMITED PRECISELY AS PROVIDED
FOR HEREIN TO THE PROVISIONS EXPRESSLY AMENDED HEREIN AND SHALL NOT BE DEEMED TO
BE AN AMENDMENT TO, WAIVER OF, CONSENT TO OR MODIFICATION OF ANY OTHER TERM OR
PROVISION OF THE EXISTING CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OF ANY
TRANSACTION OR FURTHER OR FUTURE ACTION ON THE PART OF ANY OBLIGOR WHICH WOULD
REQUIRE THE CONSENT OF THE LENDERS UNDER THE EXISTING CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT.


 


SECTION 5.7.                                               NO WAIVER.  THIS
AMENDMENT IS NOT, AND SHALL NOT BE DEEMED TO BE, A WAIVER OR A CONSENT TO ANY
EVENT OF DEFAULT, EVENT WITH WHICH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH
MAY RESULT IN AN EVENT OF DEFAULT, OR OTHER NON-COMPLIANCE NOW EXISTING OR
HEREAFTER ARISING UNDER THE EXISTING CREDIT AGREEMENT, THE CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT.


 

(Signature Pages Follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment as of the date first above written.

 

 

TALECRIS BIOTHERAPEUTICS HOLDINGS CORP.

 

 

 

By:

/s/ John F. Gaither, Jr.

 

 

Name: John F. Gaither, Jr.

 

 

Title: Executive Vice President, General Counsel and Secretary

 

 

 

 

TALECRIS BIOTHERAPEUTICS, INC.

 

 

 

By:

/s/ John F. Gaither, Jr.

 

 

Name: John F. Gaither, Jr.

 

 

Title: Executive Vice President, General Counsel and Secretary

 

 

 

 

TALECRIS PLASMA RESOURCES, INC.

 

 

 

By:

/s/ John F. Gaither, Jr.

 

 

Name: John F. Gaither, Jr.

 

 

Title: Executive Vice President, General Counsel and Secretary

 

First Amendment to Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank and
Swingline Lender and as a Lender

 

 

 

By:

/s/ Eric Butler

 

 

Name: Eric Butler

 

 

Title: MD

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
as Collateral Agent

 

 

 

By:

/s/ Paul G. Chad

 

 

Name: Paul G. Chad

 

 

Title: SVP

 

First Amendment to Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

General Electric Capital Corporation

 

 

 

By:

/s/ Jeffrey P. Hoffman

 

 

Name: Jeffrey P. Hoffman

 

 

Title: Duly Authorized Signatory

 

 

 

Morgan Stanley Bank, N.A.

 

 

 

By:

/s/ Peter Zippelius

 

 

Name: Peter Zippelius

 

 

Title: Authorized Signatory

 

 

 

SIEMENS FINANCIAL SERVICES, INC.

 

 

 

By:

/s/ Traci R. Crabtree

 

 

Name: Traci R. Crabtree

 

 

Title: Vice President Risk Management

 

 

 

SIEMENS FINANCIAL SERVICES, INC.

 

 

 

By:

/s/ Anthony Casciano

 

 

Name: Anthony Casciano

 

 

Title: Managing Director

 

 

 

PNC Bank, N.A.

 

 

 

By:

/s/ E. Niki Stone

 

 

Name: E. Niki Stone

 

 

Title: VP-PNCBC

 

 

 

ALLIED IRISH BANK, P.L.C.

 

 

 

By:

/s/ Jean Pierre Knight

 

 

Name: Jean Pierre Knight

 

 

Title: Vice President

 

 

Fifth Third Bank, an Ohio Banking Corp.

 

 

 

By:

/s/ Robert H. Newman

 

 

Name: Robert H. Newman

 

 

Title: Vice President

 

First Amendment to Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

Acknowledgment and Consent

 

Reference is made to (i) the Revolving Credit Agreement, dated as of December 6,
2006 (as amended or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”) among Talecris Biotherapeutics Holdings Corp., Talecris
Biotherapeutics, Inc., Precision Pharma Services, Inc., Talecris Plasma
Resources, Inc., certain financial institutions and other lenders party thereto,
Wachovia Bank, National Association, as Administrative Agent for such financial
institutions and other lenders, and Wells Fargo Foothill, Inc., as Collateral
Agent, and (ii) the First Amendment to the Existing Credit Agreement, dated as
of October [·], 2009 (the “First Amendment”; the Existing Credit Agreement as
amended by the First Amendment and as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used
herein have the same meanings as if used in the First Amendment.

 

Each of the undersigned hereby certifies, represents and warrants as follows:

 

1.                                       It is a Subsidiary Guarantor and a
party to one or more Loan Documents.

 

2.                                       It acknowledges and consents to the
execution, delivery and performance by the Borrowers of the First Amendment.

 

3.                                       It hereby reaffirms, as of the First
Amendment Effective Date, that immediately after giving effect to the First
Amendment, each of the following remain in full force and effect: (i) the
covenants and agreements made by it and contained in each Loan Document to which
it is a party, (ii) with respect to the Subsidiary Guaranty to which it is
party, its guarantee of payment of the Obligations pursuant to the terms of such
Subsidiary Guaranty, and (iii) with respect to each Security Agreement or
Mortgage to which it is a party, its pledges and other grants of Liens in
respect of the Obligations pursuant to the terms of any such Loan Document.

 

4.                                       It hereby represents and warrants, as
of the First Amendment Effective Date, that immediately after giving effect to
the First Amendment, each Loan Document to which it is a party continues to be a
legal, valid and binding obligation of such Subsidiary Guarantor, enforceable
against such party in accordance with its terms subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

5.                                       It hereby represents and warrants, as
of the First Amendment Effective Date, that both before and after giving effect
to the First Amendment, the representations and warranties set forth in each
Loan Document to which it is a party are, in each case, true and correct (i) in
the case of representations and warranties not qualified by references to
“materiality” or a Material Adverse Effect, in all material respects and
(ii) otherwise, in all respects, in each case with the same effect as if then
made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Acknowledgment and Consent as of the 14th day of October, 2009.

 

 

 

TALECRIS BIOTHERAPEUTICS HOLDINGS CORP.

 

 

 

By:

/s/ John F. Gaither, Jr.

 

 

Name: John F. Gaither, Jr.

 

 

Title: Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

TALECRIS BIOTHERAPEUTICS, INC.

 

 

 

By:

/s/ John F. Gaither, Jr.

 

 

Name: John F. Gaither, Jr.

 

 

Title: Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

TALECRIS PLASMA RESOURCES, INC.

 

 

 

By:

/s/ John F. Gaither, Jr.

 

 

Name: John F. Gaither, Jr.

 

 

Title: Executive Vice President, General Counsel and Secretary

 

2

--------------------------------------------------------------------------------